           Case 1:20-cv-01700-JLT Document 11 Filed 02/23/21 Page 1 of 1


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   GEORGE AVALOS,                                  )    Case No.: 1:20-cv-01700-JLT
                                                     )
12                  Plaintiff,                       )    ORDER REFERRING THE MATTER TO VDRP
13          v.                                       )
                                                     )
14   MING RETAIL PLAZA LLC,                          )
                                                     )
15                  Defendant.                       )
16
17          On February 18, 2021, the parties submitted a joint scheduling report. (Doc. 8.) In that

18   statement, the parties have stipulated to referral of this action to the Voluntary Dispute Resolution

19   Program. (Id. at 6.) Therefore, the Court ORDERS:

20          1.      The matter is referred to the Voluntary Dispute Resolution Program; and

21          2.      All deadlines and hearing dates are VACATED, and the scheduling conference will be

22   re-set if it becomes necessary.

23
24   IT IS SO ORDERED.

25      Dated:     February 23, 2021                           /s/ Jennifer L. Thurston
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28
